Citation Nr: 0125582	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  96-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right knee meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left shoulder myositis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active air service from July 1972 to July 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
denied the veteran's request for increased disability 
evaluations for left shoulder myositis and residuals of a 
right knee meniscectomy.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
meniscectomy are manifested by pain, stiffness, lack of 
endurance, and minimal limitation of motion.

2.  The veteran's service-connected left shoulder myositis is 
manifested by pain on extremes of motion with stiffness, 
weakness, instability, locking, and lack of endurance during 
flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.56, 
4.59, 4.71a Diagnostic Code 5259 (2001).

2.  The criteria for a rating of 20 percent for his left 
shoulder disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.56, 4.59, 4.71a, Codes 
5021, 5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained VA and 
private medical records, and it advised him of all applicable 
law and regulations and of the type of evidence necessary to 
substantiate his claim.  The RO also arranged for two 
comprehensive VA medical examinations and a fee-basis medical 
examination, and it prepared a statement of the case and 
several supplemental statements of the case.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

Factual Background

In March 1975, the veteran was diagnosed with subscapular 
bursitis.  In February 1976, he injured his right knee, and 
in March 1976, he underwent a right medial meniscectomy.  In 
August 1980, the diagnosis pertaining to his left shoulder 
was changed to myofascitis trapezius.  

By August 1989 rating decision, the RO granted service 
connection for residuals of a right knee meniscectomy, rated 
as 10 percent disabling and service connection for left 
shoulder myositis, rated as 10 percent disabling.  

In July 1992, he filed a claim seeking increased ratings for 
his service-connected right knee and left shoulder 
disabilities.

On November 1992 VA medical examination, he reported pain and 
stiffness in the right knee with popping and cracking.  These 
symptoms occurred primarily in the morning.  He denied 
locking and giving out and stated that he did not wear a knee 
brace.  With respect to his left shoulder myositis, he 
complained of frequent pain, especially with overhead 
lifting.  He did not notice reduced range of motion or 
strength in the left shoulder.  On objective examination, the 
examiner noted that there was no tenderness, deformity, or 
atrophy of the left shoulder.  However, there was pain and 
crepitus on range of motion.  There was a nondepressed, 
nontender, nonadherent surgical scar on the medial aspect of 
the right knee.  The patella was in position and nontender.  
There was mild laxity of the anterior cruciate, medial, and 
lateral collateral ligaments.  Range of motion of the right 
knee was from zero to 140 degrees with pain but without 
crepitus.  The examiner diagnosed status postoperative medial 
meniscectomy of the right knee and a history of left shoulder 
myositis.  A right knee radiologic study performed at that 
time indicated no evidence of recent fracture, dislocation, 
or other bone or joint abnormality.  Also, there was no 
evidence of suprapatellar effusion or degenerative joint 
disease (DJD).  An X-ray study report of the left shoulder 
reflected no evidence of recent fracture, dislocation, or 
other bone or joint abnormality, and there was no evidence of 
DJD.  

By March 1993 rating decision, the RO denied increased 
ratings for his right knee and left shoulder disabilities.  
In his June 1993 notice of disagreement, he indicated that he 
had been receiving medical treatment through Kaiser 
Permanente.  The RO obtained those records.  However, By June 
1994 rating decision, the RO again denied increased ratings 
for his right knee and left shoulder disabilities.  

In his September 1994 substantive appeal, he stated that he 
experienced difficulty climbing stairs because of right knee 
pain.  He was unable to kneel without pain and discomfort.  
He further indicated that his right knee popped while he 
walked.  With respect to his left shoulder, he stated that he 
could not reach above his head with his left arm without 
extreme pain.  Sudden movements caused discomfort, and he had 
trouble sleeping because of the pain.  

An August 1994 magnetic resonance imaging (MRI) of the left 
shoulder indicated that the supraspinatus tendons were 
consistent with minimal impingement and tendonitis.  The 
radiologist noted a somewhat small biceps tendon.  

An August 1994 MRI of the right knee indicated effusion, 
minor degenerative changes, and findings in the proximal 
medial collateral ligament suggested either minor 
inflammatory changes or a history of surgery.  There was a 
slightly abnormal posterior cruciate ligament, suggesting 
prior injury, but it was grossly intact.  

On April 1995 VA examination, the veteran complained of 
"clunking" noise and pain in the right knee without 
locking, swelling, stiffness, or giving out.  With respect to 
his left shoulder, he complained of pain with extremes of 
motion.  The examiner noted mild atrophy in the left shoulder 
without tenderness or deformity.  There was pain on range of 
motion.  Right shoulder flexion was from zero to 170 degrees; 
external rotation was from zero to 80 degrees.  With respect 
to the right knee, the examiner noted surgical scars.  There 
was no tenderness, effusion, or swelling.  The patella was 
normal in position and mobility.  It was mildly tender.  
There was minor laxity of the anterior cruciate, medial, and 
lateral collateral ligaments.  Range of motion of the right 
knee was from zero to 130 degrees with pain but without 
crepitus.  

By August 1995 rating decision, the RO again denied increased 
ratings for his left shoulder and right knee disabilities.  

On September 2000 fee-basis medical examination, the veteran 
reported intermittent pain, stiffness, weakness, instability, 
locking, and lack of endurance with respect to the left 
shoulder.  He stated that he experienced these symptoms on a 
daily basis.  Lifting and reaching with the left shoulder 
aggravated the pain.  During flare-ups, he reported 
difficulty raising his left arm above the head.  He 
complained of pain, weakness, stiffness, instability, 
locking, fatigue, and lack of endurance in the right knee.  
The symptoms were constant.  Walking, bending, standing, and 
kneeling aggravated the pain.  He did not use a cane or 
brace.  He reported difficulties fulfilling his duties as an 
aircraft technician during flare-ups.  Apparently, he injured 
his left knee and underwent surgeries in 1991 and 1992.  With 
respect to the right knee, the examiner indicated that the 
surgical scar was not tender to palpation.  There was no 
elevation, depression, underlying tissue loss, disfigurement, 
limitation of function, ulceration, edema, or keloid 
formation.  Range of motion was from zero to 125 degrees with 
pain at zero and at 125 degrees.  McMurry and drawer tests 
were within normal limits.  He did not require a brace, 
corrective shoes, crutches, or a cane.  However, he wore a 
knee brace on occasion.  There was no right knee abnormality 
demonstrated on an X-ray study, and there was no evidence of 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  The examiner diagnosed 
status-post meniscectomy of the right knee with limitation of 
motion and pain.  Left shoulder range of motion was from zero 
to 170 degrees with pain at 170 degrees.  Abduction was from 
zero to 160 degrees with pain at 160 degrees.  Internal 
rotation was from zero to 80 degrees with pain at 80 degrees.  
Left shoulder range of motion was limited by pain.  There was 
no fatigue, weakness, incoordination, or lack of endurance, 
and an X-ray study revealed a healed clavicular fracture.  
The examiner noted that the veteran was right handed and 
diagnosed status-post myositis of the left shoulder with a 
healed clavicular fracture with residuals of mildly decreased 
range of motion and pain.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2001).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995); Pernorio, 2 Vet. App. at 629 (1992).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  Id.; See also 38 C.F.R. § 3.102 (2001).  
When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  



Analysis

Right Knee Disability 

The veteran is currently rated 10 percent disabled under 
38 C.F.R. § 4.71a, Code 5259 (2001) pertaining to symptomatic 
removal of the semilunar cartilage.  The maximum disability 
rating available under that code is 10 percent.  Id.

With respect to his right knee, he complains of pain, 
weakness, stiffness, instability, locking, fatigue, and lack 
of endurance.  Range of motion is from zero to 125 degrees, 
with pain at the both extremes.  Thus, he is capable of full 
extension and almost full flexion of the right knee.  See 
38 C.F.R. § 4.71a, Plate II.  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Code 5260 
(2001).  Limitation of extension of either leg to 5 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Code 5261 (2001).  In this case, while the veteran voices 
complaints of pain on motion and other symptoms, his 
extension is to 0 degrees and his flexion is to 125 degrees.  
Thus, his limitation of motion does not meet the criteria for 
a zero-percent evaluation under either Code 5260 or 5261.  

He is entitled to the highest evaluation available to him 
under the schedule.  38 C.F.R. § 4.7.  As such, an evaluation 
under Code 5259, under which he has been awarded a 10 percent 
evaluation, is more beneficial to him than a rating under the 
limitation of motion codes discussed above.  Furthermore, a 
rating under both Code 5259 and Code 5260, pertaining to 
limitation of flexion, would not be permissible.  Such would 
constitute prohibited pyramiding, as it would compensate him 
for the same symptomatology twice.  See 38 C.F.R. § 4.14; 
Esteban, supra.  Currently, he is rated under Code 5259 
pertaining to symptomatic removal of the semilunar cartilage.  
Those symptoms consist of limitation of knee motion, among 
others.  Thus, as outlined above, a simultaneous rating under 
both Code 5259 and Code 5260 would be impermissible.  Id.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain, fatigability, instability, stiffness, weakness, and 
lack of right knee endurance.  However, the Board finds that 
an additional evaluation for pain and limitation of function 
is not appropriate in this instance.  The veteran's right 
knee disability has been maximally compensated under Code 
5259 that contemplates symptomatic removal of the semilunar 
cartilage.  Hence, all of his right knee symptomatology has 
been taken into account, and he has already been compensated 
for functional loss and painful motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Code 5259; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of a right knee 
disability not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.  

Left Shoulder Disability 

The veteran is currently rated 10 percent disabled under 
38 C.F.R. § 4.71a, Code 5021 pertaining to myositis.  The 
diseases listed under Codes 5013 through 5024 are rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Id.  

Codes 5200 through 5203 pertain to disabilities of the 
shoulder and arm.  Because the veteran is right handed and 
his disability entails the left shoulder, the following 
ratings pertain to the minor arm.

Under Code 5200, pertaining to ankylosis of scapulohumeral 
articulation, a 20 percent evaluation is assigned when there 
is favorable ankylosis of the scapulohumeral articulation of 
the minor arm, with abduction to 60 degrees and the veteran 
can reach his mouth and head; a 30 percent evaluation is 
warranted when ankylosis of the minor arm is intermediate 
between favorable and unfavorable; a 40 percent evaluation is 
warranted for unfavorable ankylosis, with abduction limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a (2001).

Under Code 5201, pertaining to limitation of arm motion, a 20 
percent rating is warranted where motion of the minor arm is 
limited to shoulder level or midway between the side and 
shoulder level; a 30 percent rating is for consideration 
where the motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a (2001).

Under Code 5202, pertaining to other impairment of the 
humerus, a 20 percent evaluation is assigned for malunion of 
the humerus of the minor arm involving malunion, with 
moderate or marked deformity, or involving recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
infrequent episodes and guarding of movement only at shoulder 
level or with frequent episodes and guarding of all arm 
movements; a 40 percent evaluation is warranted for fibrous 
union of the humerus of the minor arm.  38 C.F.R. § 4.71a 
(2001).

Under Code 5203, pertaining to impairment of the clavicle or 
scapula, a 20 percent evaluation is assigned for nonunion of 
the clavicle or scapula of the minor arm with loose movement 
or for dislocation of the clavicle or scapula of the minor 
arm.  38 C.F.R. § 4.71a (2001).  

Pursuant to the foregoing, he is entitled to a rating of 20 
percent under Code 5201, the only code pertinent to 
limitation of motion of the arm where no ankylosis is 
present.  

According to the September 2000 fee-basis examination report, 
he is able to reach above the left shoulder, although such 
movement causes pain.  During flare-ups, he experiences pain, 
stiffness, weakness, instability, locking, lack of endurance, 
and difficulty raising his arm above his head.  Thus, it 
appears that he is able to lift his left arm above shoulder 
level even during flare-ups, although such movement causes 
pain and other symptoms.  However, he is able to raise his 
left arm to shoulder level without adverse symptoms.  As 
such, a rating of 20 percent is warranted because such rating 
represents the ability to raise the minor arm to shoulder 
level only.  38 C.F.R. § 4.71a, Code 5201.  A higher rating 
of 30 percent is not warranted, as such rating would entail 
an inability to raise the minor arm farther than 25 degrees 
from the body.  Id.  The evidence of record does not reflect 
a left shoulder disability of that severity, and the 
September 2000 fee-basis examiner noted only mildly decreased 
range of motion.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of DeLuca, supra.  The provisions of 
38 C.F.R. § 4.59 have also been considered.  In that regard, 
the veteran has complained of pain, fatigability, and flare-
ups in his left shoulder.  However, the Board finds that 
additional compensation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran's left shoulder range of motion allows him to raise 
his left arm above the shoulder, albeit with pain.  Thus, he 
was awarded a 20 percent rating, representing the ability to 
lift the arm to shoulder level only.  Painful motion and 
limitation of function have already been factored into the 
assigned 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate him 
for the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left shoulder 
disability not contemplated in the currently assigned 20 
percent rating permitted under the Schedule.


ORDER

An evaluation in excess of 10 percent for the veteran's right 
knee disability is denied.

An evaluation of 20 percent for the veteran's left shoulder 
disability is granted.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

